IN THE SUPREME COURT OF IOWA
                              No. 11–0114

                         Filed December 9, 2011


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

DAVID M. NELSEN,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      An attorney filed a notice of appeal concerning a recommendation

of the Grievance Commission of the Supreme Court of Iowa. LICENSE

REVOKED.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

complainant.


      David M. Nelsen, Marana, AZ, pro se.
                                          2

WIGGINS, Justice.

       In this attorney disciplinary proceeding, the Iowa Supreme Court

Attorney Disciplinary Board complains David M. Nelsen, an attorney

licensed to practice law in the State of Iowa, violated numerous

provisions of the Iowa Code of Professional Responsibility for Lawyers. 1

Nelsen has retired and his license is presently under suspension for his

failure to pay fees and comply with the continuing legal education

requirements.

       The charges against Nelsen stem from Nelsen’s representation of

Hebel & Son Greenhouse, Inc. (Greenhouse) in 2004.                   In early 2004,

Greenhouse went out of business when it owed the bank roughly $3.6

million.    At the time, Greenhouse had over $337,000 in accounts

receivable due and owing, and the bank demanded production of

accounts receivable checks allegedly received by the corporation and

deposited into a secret corporate bank account in Nevada.

       The Grievance Commission of the Supreme Court of Iowa found

that Nelsen violated numerous provisions of the Iowa Code of

Professional Responsibility for Lawyers. Specifically, it found that Nelsen

assisted Greenhouse’s owners in diverting at least $141,335.34 of

Greenhouse’s accounts receivable from the control of the court-appointed

receiver.    The commission recommended that we suspend Nelsen’s

license for two years.

       On our review, we find Nelsen aided and abetted his client in

defrauding the bank and the receiver of the accounts receivable.

Accordingly, we revoke Nelsen’s license to practice law in this state.

       1The Iowa Rules of Professional Conduct replaced the Iowa Code of Professional

Responsibility for Lawyers on July 1, 2005. All of Nelsen’s alleged violations occurred
prior to July 1, 2005. Therefore, the Iowa Code of Professional Responsibility for
Lawyers governs Nelsen’s conduct.
                                    3

       I. Scope of Review.

       We review attorney disciplinary proceedings de novo.         Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 763

(Iowa 2010). The Board must prove an attorney’s ethical misconduct by

a convincing preponderance of the evidence.          Id.   A convincing

preponderance of the evidence is more than the preponderance standard

required in the usual civil case, but less than proof beyond a reasonable

doubt.     Id.   We respectfully consider, but are not bound by, the

commission’s findings of fact, conclusions of law, and disciplinary

recommendations. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Axt, 791
N.W.2d 98, 101 (Iowa 2010). Upon proof of misconduct, we may impose

a greater or lesser sanction than that recommended by the commission.

Id.

       II. Background Facts and Proceedings.

       On our de novo review, we find the following facts.   Robert and

Carole Hebel owned Greenhouse, a corporation with facilities in Nora

Springs and Mason City. Greenhouse primarily wholesaled flowers and

plants to various retail stores, such as Walmart, Sam’s Club, and Hy-

Vee.     Greenhouse obtained construction loans, real estate loans, and

operating loans from First Citizens National Bank. To secure payment of

these loans, Greenhouse, Robert, and Carole signed and delivered

security agreements covering all rights in the future to the payment of

money, including payments arising out of accounts receivable.

       After Robert was diagnosed with lung cancer, Robert and Carole

moved to Nevada in 2001, leaving their son and daughter-in-law, Michael

and Kristi Hebel, to run the business.     Even though Robert lived in

Nevada, both Kristi and Michael considered Robert to be the major day-

to-day decision maker on all decisions involving accounts, contracts, and
                                        4

operations. Greenhouse began to have financial problems after Robert

and Carole moved to Nevada. Nelsen acted as Greenhouse’s attorney in

connection with its financial problems involving First Citizens.

      In late 2002, it became apparent to First Citizens that Greenhouse

would be unable to pay off its 2001 operating note. First Citizens and

Greenhouse entered into a forbearance agreement in March 2003, which

allowed Greenhouse to continue operating.            Nelsen took part in the

negotiation of the forbearance agreement. In September or October, First

Citizens realized Greenhouse would not meet its projections.                In

November, First Citizens notified Greenhouse that it would not advance

operating capital for 2004.

      In January 2004, Greenhouse owed First Citizens principal of

about $3.6 million.        On January 7, the bank’s attorney, John Duffy,

advised Nelsen in a letter that Greenhouse was in default on its March

2003 credit agreement with First Citizens. The letter indicated that First

Citizens had made repeated requests for an itemization of Greenhouse’s

existing accounts receivable and that Greenhouse had not deposited

proceeds of its accounts receivable into its account at the bank. Kristi

prepared a summary of the outstanding accounts receivable and

delivered it to Nelsen. Nelsen delivered the summary to First Citizens.

At the time, Greenhouse had outstanding accounts receivable totaling

$337,287.31.

      Greenhouse ceased operations on January 9, 2004.             That same

day, Duffy wrote another letter to Nelsen requesting that Greenhouse

deliver   all   existing   accounts   receivable,   vendor   agreements,   and

documents pertinent to an insurance claim to First Citizens.          Shortly

thereafter, First Citizens had Greenhouse’s locks changed.
                                       5

      On January 12, Nelsen wrote a letter to Duffy listing certain

requests the Hebels were making of First Citizens during the liquidation

of Greenhouse.    The letter also listed some of the accounts receivable

owed to Greenhouse. Nelsen delivered the letter to the bank that day.

      First Citizens delivered a letter in response on January 13. In the

letter, First Citizens raised numerous questions regarding its collateral

and the conversion of the collateral by Greenhouse.

      On January 14, Nelsen responded to First Citizens’ letter. In this

letter, Nelsen acknowledged that First Citizens was not going to comply

with the requests made in his January 12 letter. Because the parties

could not reach a resolution, Nelsen wrote, “In fact, after today the

money [received by Greenhouse] would have to be deposited in my trust

account.” First Citizens relied on Nelsen’s representation that he would

deposit any accounts receivable he received into his trust account until

the parties resolved the dispute.

      Prior to this dispute, in late 2003 and early 2004, Kristi knew First

Citizens   expected   the   accounts       receivable   to   be   deposited   into

Greenhouse’s account at First Citizens.         Greenhouse’s customers paid

their invoices by sending checks to a post office box in Nora Springs.

Although Kristi and Michael originally leased the post office box for their

personal use, they later shared it with Greenhouse. Because the Nora

Springs post office did not deliver mail to Greenhouse’s physical address,

all of Greenhouse’s mail had to be retrieved from the post office box.

      After Greenhouse closed, its customers continued to mail accounts

receivable payments to the post office box.                  Kristi and Nelsen

communicated about how to handle the corporate mail. For two to four

weeks after Greenhouse went out of business, Kristi and Michael picked

up the mail at the post office box. Kristi separated her personal mail,
                                     6

Michael’s personal mail, and junk mail from the corporate mail. From

her experience sorting the mail, Kristi could distinguish Greenhouse’s

mail from the other mail in the post office box.         She did not open

Greenhouse’s mail. After Greenhouse closed, Kristi did not deliver any

corporate mail directly to Robert, Carole, or First Citizens. Instead, Kristi

put a rubber band around Greenhouse’s mail, which included all

accounts receivable payments mailed to the post office box, and delivered

Greenhouse’s mail to Nelsen.

      On January 15, Nelsen wrote Duffy a letter stating that he had

personally delivered checks totaling $23,463.77 to First Citizens. Nelsen

delivered the checks in open envelopes.

      On February 2, First Citizens filed and served Nelsen with a

petition to foreclose the security interest, an application to take Kristi’s

deposition, a request for the production of documents, an order granting

the application to take Kristi’s deposition and shortening the time period

for the production of documents, a subpoena duces tecum commanding

Kristi to appear for a deposition and produce the requested documents,

and an order appointing the vice president of First Citizens, John

Bleakney, as the receiver.

      The district court gave Bleakney the right to take control of all

accounts receivable and company records. Bleakney also had the duty

to see that Greenhouse’s nursery products were maintained and

subsequently sold and liquidated. The court also required Robert and

Carole to furnish Bleakney with documents responsive to the request for

production. Nelsen filed an interlocutory appeal with the supreme court

on February 12 challenging the order appointing Bleakney as the

receiver. First Citizens resisted, and we denied Nelsen’s application.
                                       7

      The request for production included requests for invoices, vendor

agreements,   documents     relating   to   Greenhouse’s   right   to   collect

insurance proceeds, checks and cash collected by Greenhouse that were

not deposited into Greenhouse’s account at First Citizens, keys to the

offices, insurance policies, computer passwords, and the company’s

books and records.

      After Kristi did not appear for her February 11 deposition because

of an illness, First Citizens filed a second application to take Kristi’s

deposition. The district court granted the application and, once again,

ordered Kristi to appear for the deposition and bring documents

responsive to the request for production.      First Citizens served Nelsen

with the second application to take Kristi’s deposition, the order granting

the second application, and the subpoena demanding that Kristi appear

and produce documents.

      On February 13, Kristi appeared for her deposition, but she did not

bring any documents responsive to the request for production.             Kristi

testified that she did not have any of the requested documents in her

possession and could not access them.          Nelsen did not attend the

deposition.   Instead, Nelsen sent Duffy a letter on the day of Kristi’s

deposition indicating that Kristi was no longer an officer or employee of

Greenhouse and, consequently, that he would not attend Kristi’s

deposition because she was no longer associated with the corporation.

Nelsen also wrote,

      I am not understanding why there was no negotiation by the
      Bank to get this matter settled without further litigation and
      expense that will never be recouped by anyone.

      On behalf of the Corporation, I believe that Mr. and Mrs.
      Hebel are still willing to get the matter settled, but it appears
      the Bank is unwilling. If that is incorrect, please do not
      hesitate to contact me, but with the realization I will be gone
                                      8
      until March 1st. Unfortunately, I have had to delay that trip
      for several days but will no longer continue to delay it.

      On February 18, First Citizens filed a motion to compel because it

still had not received documents or checks. First Citizens also filed a

petition in replevin to recover and take possession of Greenhouse’s

tangible equipment. Finally, First Citizens filed a petition for foreclosure

against Greenhouse. The district court set a hearing on the motion and

both petitions for March 2. First Citizens served Nelsen with the motion

and both petitions.
      On March 2, the day of the hearing, Nelsen filed a resistance to the

motion to compel.       Nonetheless, the court granted the motion and

ordered Greenhouse, Robert, and Carole to respond to the document

production request within ten days.

      On March 15, Bleakney and Duffy met with Nelsen at Nelsen’s

office to review Greenhouse’s records.         Nelsen delivered fourteen

accounts receivable checks, out of their envelopes, roughly totaling

$3,962. Nelsen did not produce accounts receivable or accounts payable

invoices at the meeting. Nelsen told Bleakney and Duffy that Kristi and

Michael brought him the corporate mail, including checks, proofs of

delivery, and other communications relative to the invoices. Nelsen also

informed them that he, in turn, forwarded the mail and checks to Robert

and Carole in Nevada.

      After this meeting, Bleakney learned that Robert had opened a

Greenhouse checking account at U.S. Bank in Nevada.                  Robert

acknowledged he could have opened this account. During late February

2004, Robert and Carole deposited funds received from Nelsen into this

account totaling $143,587.26.      They made the deposits as follows:

$28,795.93 on February 17, $49,028.69 on February 18, $62,392.28 on
                                      9

February 19, and $3,370.36 on February 20. Robert acknowledged that

an endorsement on one of the accounts receivable checks looked like his

signature.      One additional deposit totaling $898.57 was made on

March 1.       During the rest of March, fifty-three more checks totaling

$129,025.53 were deposited into Greenhouse’s account at U.S. Bank in

Nevada. First Citizens did not receive any of these funds.

      On February 28, Robert wrote a check to Nelsen for $9,505.50 for

his services drawn from the Greenhouse account in Nevada.            Neither

Bleakney nor the district court authorized the payment.           The check

cleared the Greenhouse account on March 15, the same day Nelsen met

with Bleakney and Duffy.

      On March 24, First Citizens filed a motion of receiver in

accordance with Iowa Code section 680.10 (2003) to allow Bleakney to

collect Greenhouse’s assets. First Citizens wanted the district court to

order Robert and Carole to appear for an examination and bring the

missing accounts receivable. The court scheduled a hearing for April 2.

Nelsen filed a motion to continue the hearing because he had been out of

Iowa and did not have time to prepare. The court continued the hearing

to April 16.

      At the time, First Citizens was concerned about the discovery

process because it still did not have the accounts receivable or the

invoices and felt it was not getting any response. In spite of those facts,

First Citizens continued to grow plants using Greenhouse’s facilities,

persisted in identifying buyers for Greenhouse’s equipment, and

conducted environmental studies on the real estate.

      On April 1, First Citizens filed a motion for sanctions pursuant to

Iowa Rule of Civil Procedure 1.517.       Specifically, First Citizens sought

sanctions against Greenhouse, Carole, Robert, and Nelsen. The motion
                                     10

stated the documents produced in response to the bank’s request for

production did not include invoices or proceeds, except for checks

roughly totaling $3,962.     It further stated a company account was

opened at U.S. Bank in Nevada into which company proceeds were

deposited.   It also alleged Nelsen transmitted invoices and proceeds

through his office to Carole and Robert.        Finally, the motion stated

Carole, Robert, and Nelsen failed to produce all books and records on a

continuing basis, as required by the district court.

      The district court scheduled a hearing on the motion for April 16.

Nelsen appeared at the hearing on behalf of Robert, Carole, and

Greenhouse. The district court ordered Robert, Carole, and Michael to

appear in Iowa and submit to examinations. The order stated the district

court would hold another hearing on April 20 if the parties could not

agree on a time and place for the examinations.

      On April 19, Duffy sent Nelsen a letter as “the good faith effort of

First Citizens . . . to resolve the discovery issues raised in the motion for

sanctions.” The letter asked Nelsen to file responsive pleadings in the

three cases pending against Greenhouse and its owners. It also repeated

the request for the production of documents, asked to take depositions,

and stated, “The cooperation of the Defendants will be appreciated.”

Specifically, First Citizens sought responsive pleadings to the petition to

foreclose the security interest, the replevin petition, and the foreclosure

petition. Nelsen did not respond to Duffy’s letter.

      On April 20, the district court held a hearing attended by

Bleakney, Duffy, and Nelsen to force the parties to agree on dates for the

depositions of Robert and Carole. The court ordered Robert and Carole

to appear personally at Cerro Gordo County Courthouse on May 7.

Sometime between the hearing and May 7, Nelsen told Duffy that he did
                                   11

not think Robert and Carole would appear. Neither Robert nor Carole

appeared on May 7 for their depositions.

      In the month of April, five more checks totaling $1,420.46 were

deposited into the Greenhouse bank account in Nevada. First Citizens

did not receive these funds.

      After Robert and Carole did not appear on May 7, First Citizens

filed a second motion, requesting that Nelsen submit to a deposition. It

also filed an amendment to the petition to foreclose the security interest

to attach the U.S. Bank account in Nevada. The district court ordered

the attachment of the U.S. Bank account and ordered Nelsen to appear

on May 17.

      On May 17, Duffy took Nelsen’s deposition. Nelsen asserted that

the attorney-client privilege and work-product doctrine prevented him

from disclosing whether he possessed Greenhouse proceeds or whether

he knew of the existence of the Greenhouse invoices. Nelsen refused to

state whether Kristi, Michael, or anyone else had delivered Greenhouse

checks to him. He also asserted that, while he forwarded mail to Robert

and Carole in Nevada, either the work-product doctrine or the attorney-

client privilege prevented him from identifying the contents of the mail.

Nelsen also indicated that he was no longer Greenhouse’s attorney,

which explained why he did not file answers in any of the three litigation

matters proceeding against Greenhouse. However, Nelsen did not file a

motion to withdraw in any of the three lawsuits.       The district court

entered default judgments against Greenhouse, Robert, and Carole in all

three lawsuits.

      In the month of May, a check in the amount of $13,977.49 cleared

Greenhouse’s U.S. Bank account.      First Citizens did not receive these

funds either.
                                    12

      III. Violations.

      We can take disciplinary action against an attorney even if the

attorney is not actively engaged in the practice of law. Templeton, 784

N.W.2d at 767.     We can also take action against an attorney whose

license is under suspension for a reason unrelated to the present

disciplinary proceeding. See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Netti, 797 N.W.2d 591, 595 (Iowa 2011). Thus, even though Nelsen is

now retired and his license is under suspension, we still have the

authority to sanction him upon a finding that he engaged in a separate

violation of the Iowa Code of Professional Responsibility for Lawyers.

      We agree with the commission’s finding that Nelsen assisted

Robert and Carole in diverting at least $141,335.34 of Greenhouse’s

accounts receivable from the control of the receiver. We also find that

Nelsen knowingly approved and agreed to Robert and Carole’s conversion

of the bank’s funds by actively participating in the conversion.

      We reach this conclusion for a number of reasons. First, Nelsen

knew of First Citizens’ security interest in the accounts receivable and

that Greenhouse normally deposited accounts receivable checks into an

account at First Citizens.     After Greenhouse stopped doing business,

Nelsen and Kristi discussed how she should handle Greenhouse’s mail.

They determined that Kristi should pick up the mail and bring it to

Nelsen’s office. Nelsen knew there were checks in the mail because he

delivered   open   envelopes   containing   checks   and   checks   without

envelopes to First Citizens.

      Second, Nelsen knew that a dispute existed between his clients

and First Citizens.      In his letter dated January 14, 2004, Nelsen

acknowledged the dispute and represented to First Citizens that he

would have to deposit any checks he received into his trust account until
                                    13

the   dispute   was    resolved.   First   Citizens   relied   upon    Nelsen’s

representation that he would deposit any checks he received into his

trust account pending a resolution of the dispute.             In spite of this

representation, Nelsen delivered some of the checks to the bank while

mailing most of the checks to Robert and Carole in Nevada. When First

Citizens discovered Nelsen was not depositing the disputed accounts

receivable checks into his trust account, it filed three court actions, one

of which was to appoint a receiver to handle the disputed accounts

receivable. Even after the appointment of the receiver, Nelsen continued

to send checks to Robert and Carole in Nevada.

      Finally, Nelsen knew Robert and Carole were depositing the money

into a bank account in Nevada, not applying it to the debt at First

Citizens, and converting it to their own use. One indication that Nelsen

had knowledge of the conversion is that he was a beneficiary of the

conversion when he received a check from the Nevada account covering

his attorney fees.

      Although an attorney has a duty to represent his or her client

zealously, the attorney must do so within the bounds of the law. Iowa

Code of Prof’l Responsibility Canon 7. In doing so, Nelsen could have

used any legitimate means to protect his clients’ rights. See id. DR 7–

102(A)(2). However, in the representation of a client an attorney cannot

“[k]nowingly make a false statement of . . . fact” or “[c]ounsel or assist a

client in conduct that the lawyer knows to be illegal or fraudulent.” Id.

DR 7–102(A)(5), (7).

      Nelsen misrepresented a fact to First Citizens when he said he

would deposit the disputed funds into his trust account, knowing that he

had sent the received checks to Robert and Carole in Nevada and that he

would continue to do so with checks received in the future. Nelsen sent
                                    14

the majority of the accounts receivable checks to Nevada. In addition, by

delivering some of the checks to First Citizens, he led the bank to believe

he was safeguarding the bank’s security interest. We find that, through

his conduct, Nelsen knowingly assisted his clients in defrauding the

bank. We also find that this conduct violates DR 7–102(A)(5) and (7).

      We also agree with the commission that Nelsen’s acts violated

other provisions of the Iowa Code of Professional Responsibility for

Lawyers. However, we need only to address Nelsen’s role in aiding and

abetting his clients in converting First Citizens’ funds to determine the

appropriate sanction.

      IV. Sanction.

      It is almost axiomatic that we will revoke the license of an attorney

who converts a client’s funds to his or her own use. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Earley, 774 N.W.2d 301, 309 (Iowa 2009); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Anderson, 687 N.W.2d 587,

590 (Iowa 2004); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Williams, 675 N.W.2d 530, 533 (Iowa 2004). The same is true where an

attorney misappropriates the funds of a non-client for his or her personal

use. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Polsley, 796 N.W.2d 881,

886 (Iowa 2011); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Carroll, 721
N.W.2d 788, 792 (Iowa 2006); Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Bell, 650 N.W.2d 648, 655 (Iowa 2002).

      We have also held that we can discipline an attorney for aiding and

abetting a client to commit a crime. Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Gailey, 790 N.W.2d 801, 807 (Iowa 2010).         Further, we have

revoked the license of an attorney who was convicted of aiding and

abetting the conversion of social security benefit payments. Polsley, 796

N.W.2d at 883, 886. We are unable to find an Iowa case that requires us
                                   15

to revoke an attorney’s license when the attorney aids and abets a client

in converting the funds of others, but who is not convicted of the

criminal act. However, we have disciplined an attorney where we found

evidence sufficient to establish the commission of a crime even though

the attorney was not charged with or convicted of the crime.         Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Lustgraaf, 792 N.W.2d 295, 299,

302 (Iowa 2010). Thus, we must decide whether revocation is the proper

sanction when an attorney aids and abets a client in converting funds,

without receiving any personal gain from those funds, and he is not

charged with or convicted of a crime.

      We start with the long-standing policy of this state regarding

attorneys who convert the funds of others. We have said,

      [W]e have previously indicated conversion of client funds by
      lawyers will not be tolerated. We have also emphasized our
      obligation to protect the public from theft and deceit. The
      public, as well as the bar, needs to know disbarment will
      nearly always follow such wrongdoing.

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Carr, 588 N.W.2d 127,

129 (Iowa 1999) (emphasis added) (citations omitted).

      This policy makes it clear that it is almost certain that we will

revoke the license of any attorney involved in the conversion of funds.

Although Nelsen did not receive a personal gain other than his legal fees,

he knowingly and willfully participated in his client’s scheme to defraud

First Citizens when his clients converted the funds owed to the bank.

Nelsen’s clients were able to convert the bank’s funds because Nelsen

knowingly made false representations to First Citizens that he would

protect the accounts receivable by depositing them into his trust account

until the parties resolved the legal dispute. Nelsen strung First Citizens

along by delivering some of the checks to First Citizens, while at the
                                          16

same time sending the majority of the checks to his clients in Nevada.

Nelsen allowed the conversion of funds to take place over an extended

period of time by not responding diligently to the legal actions filed by

First Citizens.     Finally, when the court appointed a receiver, Nelsen

continued to send checks to his clients in Nevada in contravention of

court orders.

       Given Nelsen’s aiding and abetting in the conversion of First

Citizens’ funds, and the seriousness of the ethical violations as

established by the evidence, we can only reach one conclusion—the

appropriate sanction is revocation of Nelsen’s license to practice law. 2

       V. Disposition.

       For all of the reasons stated in this opinion, the license of the

respondent, David M. Nelsen, is revoked effective with the filing of this

opinion.    We assess the costs to the respondent as provided in Iowa

Court Rule 35.26(1).

       LICENSE REVOKED.




       2Other   states have not hesitated to revoke the license of an attorney who has
been convicted of aiding and abetting a fraud or theft. See, e.g., In re Smith, 794 P.2d
601 (Ariz. 1990); Cambiano v. Ligon, 44 S.W.3d 719 (Ark. 2001); In re Severo, 714 P.2d
1244 (Cal. 1986); In re DeRose, 55 P.3d 126 (Colo. 2002); People v. Bruun, 764 P.2d
1165 (Colo. 1988); In re Wilson, 740 A.2d 37 (D.C. 1999); In re Moore, 686 So. 2d 816
(La. 1997); In re King, 646 So. 2d 326 (La. 1994); Bar Ass’n of Baltimore City v. Snyder,
331 A.2d 47 (Md. 1975); In re Keller, 135 A.2d 321 (N.J. 1957); In re Young, 866
N.Y.S.2d 350 (N.Y. App. Div. 2008); Office of Disciplinary Counsel v. Bertram, 707
N.E.2d 464 (Ohio 1999); State ex rel. Okla. Bar Ass’n v. Crabtree, 907 P.2d 1045 (Okla.
1995).